Opinion by
Judge Pryor:
The pleadings in this case admit the renting by the administrator for one year, but there is proof conducing to show that for the last three years of the period rent is claimed. It was paid to the administrator and therefore the presumption might well be indulged that he had rented it during the entire period. While as administrator he had no right to take possession of the realty, having done so he is es-topped to say that he must be proceeded against in his individual capacity and not as the personal representative. He certainly is not prejudiced by the judgment against him, and the testimony it seems to us fixes his liability both as to the period for which he is charged rent and its value.
Judgment affirmed.